Title: Mary Smith Cranch to Abigail Adams, 7 January 1791
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree January 7th 1791
What a Succession of troubles have you had to incounter & not one of us to help you through them— I have been very anxious for you & was affraid by my not hearing sooner that something had happen’d— oh my poor Thomas how I pity him—his Patience & fortitude have been put to their trial— he has a great share of it I know, & he will find tis good to be sometimes afflicted he will feel more tenderly for others & be more ready to be “Feet to the lame, & hands to the hungry, if not eyes to the Blind[”] than if he had never needed the like from others tell him that Miss Paine Sends her Love to him & says she feels most sympathetickly for him & for you all & wishes you that health which she never expects her self she knows she says that cousin has thought of the poor cripple at Braintree— I hope to hear he is better soon— I wonder how you have stood such fatigues—& your house too to be in such a miserable situation not fit for well People to have gone into I wonder it had not made you all sick. I wonder if it has been as cold with you as here I never saw such a December & now we have a thaw which has Set every thing a float & makes us all feel very unwell it has given me such a head ack that I can hardly see what I write—but I could not bear to have your son visit you without a line from me. I must write a little to mrs Smith too She poor woman now knows a little & but a little of the feelings of her mama in her Friends absence She is not left with such cares as you were nor is he in any danger from an Enemy I wish she was where I could see her & her dear little Boys
It seems to me your Gentleman & Ladies were wanting in judgment to visit you before you had time to put up your Furniture I hope you will find some Friends where you can visit free from the shackels of so much ceremony as your station subjects you to you have found Doctor Rush just what I always thought him; by the way—I wish you would some time or other ask him whither he ever attend’d such a Funeral as our Neighbours have reported he did: cousin Thomas can recollect the Story & the names enough to ask the question— they say mrs Brown dy’d two year ago this winter & it was her Funeral that was so splendid. The Lady here is still in mourning for her Friends
your Friends are all well & desire to be rememberd kindly to you especially those of this household. tell cousin Thomas I long to be with him cousin Charles is a good nurse I am glad he is with you— my good Louisia does every the can to assist you I know, my Love to them all— Mr Adams with my dear Sister will always have the highest esteem & the tenderest affection of their / grateful Sister
Mary Cranch
my Love to mrs otis when you see her
